In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-20-00026-CR
                                 ________________________

                      BURNCHES MARKISH MITCHELL, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE


                             On Appeal from the 372nd District Court
                                      Tarrant County, Texas
                   Trial Court No. 1493925D; Honorable Scott Wisch, Presiding


                                          August 27, 2020

           ORDER ON MOTION FOR ACCESS TO SEALED RECORD

                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.

      Appellant, Burnches Markish Mitchell, appeals his conviction for capital murder 1

and sentence to life imprisonment. Now pending before this court is Appellant’s Motion

to Unseal the Sealed Volumes of the Reporter’s Records wherein Appellant requests




      1   TEX. PENAL CODE ANN. § 19.03(a)(2) (West Supp. 2019).
access to the sealed volumes of the reporter’s record for the purposes of appeal. We

grant the motion.


       Accordingly, we order the clerk of this court to make the sealed volumes of the

reporter’s record available to the attorneys of record through the Attorney Portal

(https://attorneyportal.txcourts.gov) in a format that is accessible only to the attorneys of

record. Appellate counsel may review the contents of the sealed record but may not print

or copy any of its contents. The parties and their counsel are ordered not to disclose or

disseminate any information contained in the sealed record to any other person or entity.

Should the parties address any arguments related to evidence contained in the sealed

record, the parties are ordered to note on the cover page of their respective briefs the

following: “BRIEF CONTAINS SEALED MATERIALS.” The clerk shall remove access to

the sealed record from the Attorney Portal after submission of the appeal to the court.


       It is so ordered.


                                                         Per Curiam


Do not publish.




                                             2